UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2129


CAROLYN V. HENDERSON,

                Plaintiff – Appellant,

          v.

CLAIRE’S BOUTIQUES, INCORPORATED,

                Defendant – Appellee,

          and

CLAIRE’S STORES, INCORPORATED,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:08-cv-01317-BEL)


Submitted:   March 29, 2011                 Decided:   April 8, 2011


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carolyn V. Henderson, Appellant Pro Se. Patricia M. Thornton,
BACON, THORNTON & PALMER, LLP, Greenbelt, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carolyn      V.   Henderson       appeals      the    district       court’s

judgment entered pursuant to the jury’s verdict in favor of the

Appellee in this civil action.                We have reviewed the record and

find no reversible error.

            On appeal, Henderson first claims that the district

court erred in sending the defamation claim to the jury, because

it presented an issue of law, and the statements at issue were

defamation per se.        Under Maryland law, a plaintiff who is not a

public figure may establish a prima facie case of defamation by

showing: “(1) that the defendant made a defamatory statement to

a third person, (2) that the statement was false, (3) that the

defendant   was     legally    at   fault      in   making    the     statement,    and

(4) that    the    plaintiff     thereby       suffered      harm.”       Independent

Newspapers,       Inc.   v.   Brodie,     966       A.2d   432,     441   (Md.    2009)

(internal quotation marks omitted).                  “A defamatory statement is

one which tends to expose a person to public scorn, hatred,

contempt    or     ridicule,     thereby        discouraging        others   in     the

community from having a good opinion of, or associating with,

that person.”        Id. (internal quotation marks omitted).                       As a

threshold matter, the trial court must determine whether the

statement is reasonably susceptible of a defamatory meaning; if

so, then it is for the jury to decide whether the statement is

actually defamatory.          Batson v. Shiflett, 602 A.2d 1191, 1210-11

(Md. 1992).        In denying summary judgment, the district court
                                          2
concluded      that     a    genuine       issue      of    material     fact     remained

regarding what statements were made about Henderson, and whether

they were defamatory.               The district court correctly left these

issues to the jury.               See Shapiro v. Massengill, 661 A.2d 202,

219 (Md. App. 1995).

            Henderson next challenges the district court’s grant

of Appellee’s motion for judgment as a matter of law under Fed.

R.   Civ.   P.    50(b)      regarding      the       issue   of    punitive       damages.

However,    as    the       jury    found    in       favor   of    Appellee,      it   was

unnecessary      for     the       court   to       reach   the    issue    of     punitive

damages.

            Finally, Henderson challenges a number of the district

court’s evidentiary rulings.                This court reviews a trial court’s

rulings on the admissibility of evidence for abuse of discretion

and will only overturn an evidentiary ruling that is arbitrary

and irrational.          United States v. Cole, 631 F.3d 146, 153 (4th

Cir. 2011).       We have reviewed the district court’s challenged

rulings and find no abuse of discretion.

            Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions        are     adequately        presented     in     the    materials

before   the     court      and     argument        would   not    aid   the     decisional

process.

                                                                                   AFFIRMED


                                                3